Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-8 in the reply filed on September 21st, 2022 is acknowledged. Non-elected invention of Group II, claims 9-25 have been withdrawn from consideration.  Claims 1-25 are pending.
Action on merits of Group I, Species 1, claims 1-8 as follows.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 04th, 2020 and May 19th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 06/28/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “metastable dopants” in claim 1 is a relative term which renders the claim indefinite. The term “metastable dopants” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (e.g. para. [0012] of the specification recited: “the term metastable is intended to refer to a stable and high state of dopant electrical activation that is greater than a stable and lower state of dopant electrical activation of a dopant”), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “a stable and high state of dopant electrical activation that is greater than a stable” for metastable dopants? Thus, the term “metastable dopants” rendering claim 1 unclear because the skilled person is uncertain about is actual meaning.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yu (US 6368947, hereinafter as Yu ‘947).
Regarding Claim 1, Yu ‘947 teaches a device, comprising: 
a channel (Fig. 6, (not shown); substrate region underneath the gate conductor “36”; col. 7, lines 330-32); 
a first source-drain region (Fig. 6, (42); col. 6, lines 25-30) adjacent a first portion of the channel, the first source-drain region including a first crystalline portion that includes a first region of metastable dopants; 
a second source-drain region (Fig. 6, (42); col. 6, lines 25-30) adjacent a second portion of the channel, the second source- drain region including a second crystalline portion that includes a second region of metastable dopants (see col. 7, lines 25-30); and 
a gate conductor (Fig. 6, (36); col. 6, lines 60-65) on the channel.  

    PNG
    media_image1.png
    447
    673
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ‘947 as applied to claim 1 above, and further in view of Adusumilli (US 2018/0261597, hereinafter as Adus ‘597) 
Regarding Claim 2, Yu ‘947 teaches a contact (not shown, see col. 7, lines 50-55).  
Thus, Yu ‘947 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a first contact connected to the first source-drain region and a second contact connected to the second source-drain region”.
However, Adul ‘597 teaches a first contact (Fig. 9, (50); [0041] and [0055], and abstract) connected to the first source-drain region (18; []0033]) and a second contact (not shown) connected to the second source-drain region.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yu ‘947  by having a first contact connected to the first source-drain region and a second contact connected to the second source-drain region for the purpose of providing a low contact resistivity for both NFET and PFET regions, CMOS compatibility, and no short channel impact (see para. [0020]) as suggested by Adus ‘597.

Regarding Claim 3, Yu ‘947 teaches the contacts (not shown, see col. 7, lines 50-55).  
Adul ‘597 teaches a third contact connected to the first source-drain region and a fourth contact connected to the second source-drain region (not shown, see Fig. 9).  

Regarding Claim 4, Yu ‘947 teaches the contacts (not shown, see col. 7, lines 50-55).  
Adul ‘597 teaches the first contact is on a first side of the gate conductor and the second contact is on a second side of the gate conductor (see Fig. 9).

Regarding Claim 5, Yu ‘947 teaches the contacts (not shown, see col. 7, lines 50-55).  
Thus, Yu ‘947 and Adul ‘597 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the third contact is underneath the first source- drain region and the fourth contact is underneath the second source-drain region”. 
However, it has been held to be within the general skill of a worker in the art to have the third contact is underneath the first source- drain region and the fourth contact is underneath the second source-drain region on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the third contact is underneath the first source- drain region and the fourth contact is underneath the second source-drain region in order to improve the performance of the transistor device.

Regarding Claim 6, Yu ‘947 and Adul ‘597 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a crystalline ring on a periphery of the first crystalline portion and the second crystalline portion”.  
However, it has been held to be within the general skill of a worker in the art to have a crystalline ring on a periphery of the first crystalline portion and the second crystalline portion on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a crystalline ring on a periphery of the first crystalline portion and the second crystalline portion in order to improve the performance of the transistor device.

Regarding Claim 7, Yu ‘947 teaches the first crystalline portion and the second crystalline portion includes a dopant concentration gradient.  Since the dopant implant and a laser annealing step (see Figs. 2,3 and 6) will inevitably create a non-uniform doping concentration in the source/drain regions, thus it would obvious appear that a gradient formed in the first crystalline portion and the second crystalline portion of source/drain regions.

Regarding Claim 8, Yu ‘947 teaches a part or all of the first crystalline portion and the second crystalline portion includes silicide or germanide (see col. 6, lines 21-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Gluschenkov et al. (US 2017/0213739 A1)			
Noda (US 2005/0247977 A1)
Feudel et al. (US 2004/0087120 A1)		
Yu et al. (US 6642122 B1)
Wu (US 6455383 B1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829